Citation Nr: 1428351	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  10-26 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to April 1988 in the United States Marine Corps (USMC) and from November 2003 to April 2004 and from October 2004 to February 2006 in the Army National Guard (ARNG).  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied the claim of service connection for PTSD.  

In April 2013, the Veteran testified before the undersigned at a Board videoconference hearing.  A transcript of the hearing is associated with the file.  

This claim was remanded in December 2013. 


FINDING OF FACT

A current psychiatric disability has not been demonstrated, and there is no diagnosis of PTSD.  


CONCLUSION OF LAW

The criteria for an award of service connection for a psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In a November 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c). Service treatment records have been associated with the claims file. All adequately identified and available medical records have been secured. The March 2009 VA examiner conducted a review of the service and post service medical history, a mental status interview and discussed the appropriate diagnosis. The case was remanded in December 2013 to retrieve records from the Veteran's first period of service; these records were associated with the file and the examiner re-reviewed the full file with all records. The Board finds the examination report to be fully adequate and consistent with the rest of the evidence. The Board is satisfied there was substantial compliance with its remand orders. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that VA personnel who chair a hearing: (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked. Here, during the hearing, the undersigned outlined the issue on appeal and suggested that any evidence tending to show that the pertinent disability was related to active duty would be helpful in establishing the claim. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); he has not identified any prejudice in the conduct of the Board hearing. The duties to notify and to assist have been met. 

Service Connection

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303 (2013). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and does not include PTSD. See, Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). 

To prevail on the issue of service connection, there must be medical evidence of a current disability. See Brammer v. Derwinski, 3 Vet. App. 223 (1992). In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that where a disability resolves prior to the adjudication of a service connection claim, service connection may still be granted. 

Service connection for PTSD requires: (1) medical evidence diagnosing this disability in accordance with 38 C.F.R. § 4.125(a) (stating that diagnosis of a mental disorder needs to conform to DSM-IV and should be supported by the findings on the examination report) (2) medical evidence of a link between current symptomatology and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f) (2013). 

Lay statements alone may establish the existence of combat stressor where the evidence of combat is consistent with service. 38 C.F.R. § 3.304(f)(2), see also 38 U.S.C.A. § 1154(b) (West 2002) (A presumption is afforded a veteran if he or she is shown to have engaged in combat with the enemy in active service). When a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and PTSD is diagnosed by a VA psychiatrist or psychologist the veteran's statements alone may establish the occurrence of the claimed stressor in absence of clear and convincing evidence to the contrary and provided the stressor is consistent with the veteran's service. 38 C.F.R. § 3.304(f)(3). 

The evaluation of evidence generally involves a three step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. 498, 511. The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2) (West 2002). 

When the evidence is in equipoise, VA shall resolve reasonable doubt in favor of the claimant. See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 

The Veteran contends that he has PTSD that is related to his service; on his June 2010 appeal form the Veteran highlighted the fact that one VA doctor diagnosed him with PTSD while another did not. In February 2009, he stated that he was stationed in Baghdad, Iraq.  He stated that his unit was constantly mortared or subjected to IEDs.  He stated he was at Abu Ghraib in December 2005 and the closest mortar landed 25 yards from him.  He also related an incident where five marines were killed about 600 meters from him after running over an IED.  "The constant concussion and noise of mortars and rocket explosions over a year period in Baghdad has obviously taken a toll on my nerves."  

At the April 2013 Board hearing, the Veteran stated that he was subject to mortar and rocket attacks but not IEDs. (Transcript, p 3.) The Veteran stated he was already service-connected for an ankle disability and was asked if he wanted to claim PTSD and he said no because he did not know what that was. Id. But then a year or two later he realized he became agitated when encountering an unexpected situation or loud noise. Id. He continued to hunt and recently received another teaching degree. Id. He asserted that he saw a VA doctor at one location who stated he had PTSD and another VA doctor who questioned the conclusions of the first. (Transcript, pp 3-4.) 

He essentially stated his private physician told him that having a hyper or exaggerated startle response was unusual. (Transcript, p 4.) The Veteran stated that his reactions to events such as "loud, close thunder," someone hitting a manhole cover, or "somebody drops a stack of plates in Applebee's" was "extremely unconventional."  Id.  The Veteran did not know if he had nightmares but he had bad dreams; he explained he had a grandfather who woke up in a pool of sweat screaming but that was not his experience. (Transcript, p 5.) The Veteran stated if he saw something like "somebody set off a horn" he was fine, but he overreacted to surprising events. Id. 

The Veteran further stated if there were places that looked like Bagdad, Iraq, in the United States he would probably avoid them, but there weren't. (Transcript, p 6.) He was fine in a stadium.  Id.  The Veteran stated he did not go back to VA due the discrepancy of the VA doctor opinions and that he was skeptical of medication; he remarked that he self-medicated with a beer. (Transcript, pp 6-7.) The Veteran stated he refused to gather statements that he reacted differently to things. (Transcript, p 8.) He did not know if his last divorce had to do with his symptoms. (Transcript, p 10.) He referenced teaching children, being in a current marriage, being around his own children and working with other veterans through a club at his university. Id. 

Service treatment records from his first period of service showed no sign of mental illness. A May 1988 service personnel record showed he was counseled as to substandard performance and lack of attention. He was not recommended for promotion. 

A December 2005 service treatment record showed that on post-deployment form the Veteran reported being easily startled and that he saw coalition forces killed in action. Service personnel records were generally positive. One performance evaluation from October 2004 to September 2005was extremely negative, noting that he hit a noncommissioned officer, treated soldiers tyrannically and made disrespectful comments regarding superiors. This review stated the Veteran was the only one responsible for his actions and he was not recommended for future service. His DD 214 for the period from October 2004 to February 2006 noted he served in imminent danger pay zone and had svc in Kuwait and Iraq. 

He initially filed a claim for his left ankle in 2005 when he was still in a reserve unit and was a member of the ARNG. He did not file a claim of service connection for PTSD until October 2008. 

In November 2008, he saw a VA internist and reported that when he returned from Iraq, he went to Cleveland and they asked if he wished to apply for PTSD benefits. He reported that a sleep disorder and loud noises caused anxiety. He also mentioned road rage and dreams that were manageable. He reported anger, defensiveness and extreme awareness. The diagnosis was PTSD. 

In December 2008, a VA psychologist noted the Veteran decided to seek treatment for his anxiety. "He described the most distress related to unexpected loud sounds which lead client to intense fear/anger state." He was a part-time graduate student getting a master's degree in education. The diagnosis was PTSD and a GAF of 60 was assigned. (The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM IV). A 60 represents moderate symptoms, while a 100 represents superior functioning with no symptoms). 

The March 2009 VA examination report noted the prior diagnosis of PTSD by another VA psychologist. During the past year the veteran was gainfully employed as a real estate agent and a teacher and he was also working on a Master's Degree in Education. He reported getting a 3.84 GPA in his Master's program. He essentially reported the same stressors he submitted in February 2009 statement. 

He denied any military service characterized by recurrent substance abuse discipline problems or emotional distress. He denied history of disruption of work/adverse health consequences due to any military-related experiences. He described his past ex-wives as ungrateful; the first relationship failed because he was gone a lot and the second one failed because she was spoiled. His current wife was "just fine, wonderful." His relationships with his children and stepchildren were very good. He had many friends, hobbies and interests. The Veteran reported a generally good post military adjustment characterized by stable occupational and social functioning. He engaged in a number of recreational and leisure pursuits. His pre-military history did not differ qualitatively from his post military history. 

Psychological testing revealed that his profile was not consistent with any type of mental disorder. It suggested an individual who was well adjusted, has good optimism and energy, has good capacity for organization of work and was living without undo worry or self-doubt. No diagnosis of any disability was made after a full battery of tests was completed. 

The examiner opined the Veteran did not have PTSD, and referenced criterion F, which was not met. Specifically, he did not have disturbance which caused clinically significant impairment in social or occupational functioning. He had excellent social and occupational functioning since discharge while working two jobs and going to school. He had high grades, successful relationships, and enjoyed leisure activities. Finally, his pre-and post-military history did not differ substantially. The examiner stated: "Please note a GAF of 100. This is the highest GAF if ever given by this provider. The veteran does not have anxiety and does not have depression. He does not have any mental disorder of any type whatsoever." 

The Board remanded the claim so that service treatment records from the Veteran's first period of service could be associated with the file.  In April 2014, the examiner reviewed the full file and again found the Veteran had no mental disorder. 

Here, the Board does not find that the Veteran ever had PTSD or any other mental disability.  Instead, when he was clinically interviewed, underwent psychological testing and his full history was reviewed via past medical and service treatment records, the examiner found that he did not have any mental disorder. This case is distinguishable from McClain, because this is not a situation where a mental disability resolved, but a situation where the Veteran never had such a disability, which was only determined upon a reflection of all accurate facts.  For example, the March 2009 examiner noted the prior diagnosis by another VA psychologist, but still assigned a GAF score of 100 and found no mental disorder.  The Board here finds the latter assessment to be more probative, based as it was on a more thorough examination and review of the record.  For example, the clinical record did not contain specific mental status results.  Therefore, the VA examiner's findings, reiterated in an addendum, are found to be the best evidence of record regarding whether there is current disability.

While 38 C.F.R. § 3.304(f)(3) provides a presumption regarding the stressor, the stressor is not the determinative issue where there is a lack of a diagnosis. The exposure to a stressor, in particular, mortar and rocket attacks in service, is conceded. 

Further, the Veteran's claim is deemed to encompass any mental health disorder, not just PTSD.  Clemons v. Shinseki, 23 Vet App 1 (2009). The VA examination report shows that the Veteran has no other psychiatric disability. He has provided competent and credible reports of feeling depressed and having difficulty in relating to others. However, the VA examiner considered these reports in concluding that the Veteran did not meet the criteria for a diagnosis of any mental health disability. To the extent this report conflicts with two 2008 VA medical records, the Board assigns more probative weight to the VA examination report where the Veteran was interviewed, given a battery of psychological tests and the examiner reviewed the file. See Nieves-Rodriguez v Peake, 22 Vet. App. 295 (2008). The Veteran has not contended that he meets the criteria for a diagnosis of any other psychiatric disability. An essential element for the claim of service connection is not met. Shedden, 381 F.3d at 1167; Brammer, 3 Vet. App. at 225.  

The preponderance of the evidence is against a finding that the Veteran has a current psychiatric disability other than PTSD.  Because there is also no diagnosis of PTSD, the preponderance of the evidence is against the claim; reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for a psychiatric disability, to include PTSD, is denied. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


